Exhibit 10.47

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 10th day of November, 2014 (the “Effective Date”), by and among
Aaron’s, Inc., a corporation organized under the laws of the State of Georgia
(the “Company”), Progressive Holdings, LLC, a Delaware limited liability company
(“Progressive”) and John W. Robinson (“Executive”).
WHEREAS, the Company, Progressive and Executive are party to an Employment
Agreement dated April 14, 2014 (the “Prior Employment Agreement”);
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company on the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the promises, agreements and conditions
contained in this Agreement, the parties hereto agree as follows:
1.    Employment. Subject to the terms and conditions of this Agreement,
Executive shall be employed by the Company as the Chief Executive Officer of the
Company, and shall perform such reasonable duties and functions for the Company
and any company controlling, controlled by or under common control with the
Company (such companies hereinafter collectively called “Affiliates”) as shall
be specified from time to time by the Board of Directors of the Company (the
“Board”); Executive hereby accepts such employment and agrees to perform such
executive duties as may be reasonably assigned to him.
2.    Duties. Executive shall devote his full business related time and best
efforts to accomplishing such executive duties as are customary and incidental
to the position of Executive or such other lawful duties as may be from time to
time reasonably requested by the Board. While employed by the Company, Executive
shall not serve as a principal, partner, employee, officer or director of, or
consultant to, any other business or entity conducting business for profit
without the prior written approval of the Board. As long as it does not
interfere with the performance of Executive’s duties for the Company, Executive
may spend a reasonable amount of time supervising his personal, passive
investments, and may participate (as a board member, officer or volunteer) in
civic, political and charitable activities. In addition, Executive shall be
permitted to serve on the board of directors of for-profit corporations (in
addition to the Board of the Company) with the approval of the Board as long as
such service does not interfere with the performance of Executive’s duties for
the Company. Approval shall be deemed to have been given with respect to any
director positions held by Executive on the Effective Date.
3.    Term. The term of this Agreement shall be for a rolling, three (3) year
term commencing on the date hereof, and shall be deemed automatically (without
further action by either the Company or Executive) to extend each day for an
additional day such that the remaining term of the Agreement shall continue to
be three (3) years; provided, however, that the Company may, by notice to
Executive, cause this Agreement to cease to extend automatically and, upon such
notice, the “Term” of this Agreement shall be three (3) years following such
notice.




--------------------------------------------------------------------------------




4.    Compensation, Benefits and Other Arrangements. As compensation for his
services during the Term of this Agreement, Executive shall be paid and receive
the amounts and benefits set forth in subsections (a) through (i) below:
(a)    Base Salary. An annual base salary (“Base Salary”) of $700,000 prorated
for any partial year of employment. Executive’s Base Salary shall be subject to
annual review, for adjustments at such time as the Company conducts salary
reviews for its executive officers generally, subject to approval of the
Compensation Committee or Board, as appropriate, which shall not be less than
$700,000. Executive’s salary shall be payable in accordance with the Company’s
regular payroll practices in effect from time to time for executive officers of
the Company.
(b)    Bonus. In addition to the Base Salary, Executive shall be entitled to
participate in the Company’s annual incentive plan in a manner consistent with
the other senior executives of the Company. For 2014, Executive’s bonus shall be
determined based on the terms of the Prior Employment Agreement. For 2015,
Executive shall be eligible to earn a bonus with an annual target equal to one
hundred percent (100%) of Executive’s then-current Base Salary, based on the
achievement of performance metrics determined by the Board after consultation in
good faith with Executive. Executive’s annual target bonus opportunity shall be
subject to annual review, for adjustments at such time as the Company conducts
bonus reviews for its executive officers generally, subject to approval of the
Compensation Committee or Board, as appropriate.
(c)    Long-Term Incentive Plan. Executive shall be eligible to participate in
the Company’s long-term incentive plan beginning in 2015, in accordance with the
terms of such plan, as in effect from time to time and in a manner consistent
with other senior executives and commensurate with Executive’s position, with
Executive receiving credit for the period of Executive’s employment with
Progressive prior to the Effective Date for purposes of any length of service
requirements under such plan. Executive’s target award value for 2015 shall be
$5,200,000, of which 50% (i.e., $2,600,000) shall be allocated as a grant of
performance-based restricted sock units (the “PSUs”), 25% (i.e., $1,300,000)
shall be allocated as a grant of stock options (the “Options”) and 25% (i.e.,
$1,300,000) shall be allocated as a grant of time-based restricted stock units
(the “RSUs” and collectively, with the PSUs and Options, the “LTI Awards”). The
performance metrics for the PSUs shall be determined by the Board after
consultation in good faith with Executive. Each LTI Award shall be granted
pursuant to the Company’s Amended and Restated 2001 Stock Option and Incentive
Award Plan (the “Plan”) and shall vest in equal annual installments on each of
the first, second and third anniversaries of the Effective Date, subject to the
terms and conditions of the applicable award agreement. Executive’s annual
target award value shall be subject to annual review, for adjustments at such
time as the Company conducts award reviews for its executive officers generally,
subject to approval of the Compensation Committee or Board, as appropriate.
(d)    Other Benefits. Executive shall be entitled to vacation with pay, life
insurance, health insurance, fringe benefits, and such other employee benefits
generally made available by the Company to its senior executive officers, in
accordance with the established plans and policies of the Company, as in effect
from time to time, with Executive receiving credit for the

2



--------------------------------------------------------------------------------




period of Executive’s employment with Progressive prior to the Effective Date
for purposes of any length of service requirements under such plans or policies.
(e)    Indemnification. During the Term of this Agreement and after Executive’s
termination, the Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or other affiliates or in any other capacity, including
any fiduciary capacity, in which Executive serves at the Company’s request, in
each case to the maximum extent permitted by law and under the Company’s
Articles of Incorporation and By-Laws. During the Term and after Executive’s
termination, Executive shall be covered by any policy of directors’ and
officers’ liability insurance maintained by the Company for the benefit of its
officers and directors.
(f)    Transition and Relocation Arrangements. Executive shall use reasonable
efforts to relocate his primary residence to the Atlanta, Georgia metropolitan
area no later than August 31, 2015. Until such time as Executive relocates his
primary residence to the Atlanta, Georgia metropolitan area, Executive shall be
provided, at the expense of the Company, the Company’s aircraft or other private
aircraft services for personal travel between his primary residence and Atlanta,
Georgia; provided, however, that the incremental cost to the Company of such
personal use shall not exceed $150,000 without the prior approval of the Board
or the Compensation Committee. Members of Executive’s immediate family may
accompany Executive on such travel. Executive shall be solely responsible for
any taxable income recognized by him in connection with the personal use of the
Company aircraft and shall not be entitled to any tax gross up payments or other
reimbursement from the Company in connection therewith.
(g)    Business Travel. Executive shall be permitted to use, at the expense of
the Company, the Company’s aircraft or other private aircraft for all
business-related flights and/or flights incurred by Executive in connection with
the performance of Executive’s duties hereunder.
(h)    Attorney’s Fees. Not later than 15 days following the execution of this
Agreement, the Company shall reimburse Executive’s reasonable costs of entering
into this Agreement, including the reasonable fees and expenses of the
Executive’s counsel, up to a maximum of $20,000.
(i)    Restricted Stock Unit Grant. As of the Effective Date, the Company shall
grant Executive 5,000 restricted stock units pursuant to the Plan, which shall
vest 100% on the first anniversary of the Effective Date, subject to the terms
and conditions of the applicable award agreement.
5.    Termination. Executive’s employment hereunder may be terminated as
follows:
(a)    By Executive. Executive may voluntarily terminate his employment
hereunder at any time, to be effective 60 days after delivery to the Company of
his signed, written resignation.

3



--------------------------------------------------------------------------------




Company may accept said resignation and pay Executive his Base Salary for such
notice period in lieu of waiting for passage of the notice period.
(b)    By Executive for Good Reason. Executive may terminate his employment for
Good Reason (as defined below) in accordance with the Good Reason Process.
(c)    By the Company for Cause. The Company may terminate Executive’s
employment for Cause (as defined below) at any time, subject to the notice
provisions in Section 5(g)(i) below.
(d)    By the Company without Cause. Subject to Section 6 below, the Company may
terminate Executive’s employment hereunder, without Cause, at any time upon
written notice to Executive.
(e)    Upon Death. Executive’s employment shall terminate immediately upon
Executive’s death.
(f)    Due to Disability. The Company may terminate Executive’s employment if
Executive, due to physical or mental injury or illness, is unable to perform the
essential functions of his position with or without reasonable accommodation for
a period of one hundred eighty (180) days, whether or not consecutive, occurring
within any period of twelve (12) consecutive months (a “Disability”), subject to
any limitation imposed by federal, state or local laws, including, without
limitation, the American with Disabilities Act.
(g)    Definitions. For purposes of this Agreement, the following terms have the
following meanings:
(i) “Cause” shall mean: (A) Executive’s material fraud, malfeasance, gross
negligence, or willful misconduct with respect to business affairs of the
Company which is, or is reasonably likely to be if such action were to become
known by others, directly or materially harmful to the business or reputation of
the Company or any subsidiary of the Company; (B) Executive’s conviction of or
failure to contest prosecution for a felony or a crime involving fraud,
embezzlement, theft or moral turpitude; or (C) Executive’s material breach of
this Agreement. A termination of Executive for Cause based on clause (A) or (C)
of the preceding sentence shall take effect 30 days after Executive receives
from Company written notice of intent to terminate and Company’s description of
the alleged Cause, unless Executive shall, during such 30-day period, remedy the
events or circumstances constituting Cause; provided, however, that such
termination shall take effect immediately upon the giving of written notice of
termination of Cause under any clause if the Company shall have determined in
good faith that such events or circumstances are not remediable (which
determination shall be stated in such notice).
(ii) “Change in Control” shall mean:
(a) The acquisition (other than from the Company) by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the

4



--------------------------------------------------------------------------------




Act (but without regard to any time period specified in Rule 13d-3(d)(1)(i))),
of thirty-five percent (35%) or more of the combined voting power of then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); excluding, however,
(1) any acquisition by the Company or (2) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;
(b) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or
(c) Consummation by the Company of a reorganization, merger, or consolidation or
sale of all or substantially all of the assets of the Company (a “Transaction”);
excluding, however, a Transaction pursuant to which (i) all or substantially all
of the individuals or entities who are the beneficial owners, respectively, of
the Outstanding Company Voting Securities immediately prior to such Transaction
will beneficially own, directly or indirectly, more than 50 percent of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors of the corporation resulting from
such Transaction (including, without limitation, a corporation which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Transaction, of the Outstanding Company Voting Securities.
Provided, however, a Change in Control shall not be deemed to occur unless the
transaction also constitutes a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined in Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder.
(iii) “Good Reason” shall mean that Executive has complied with the Good Reason
Process following the occurrence of any of the following events or actions:
(A) any material reduction in Executive’s Base Salary, (B) any material
reduction in Executive’s authority, duties or responsibilities (for the
avoidance of doubt, if, at any time following a Change in Control, the Board or
the Company takes action such that Executive is no longer the Chief Executive
Officer of the Company or its successor, or if the Company or its successor is a
subsidiary of another entity, the ultimate parent entity of the Company or its
successor, then a material reduction in Executive’s authority, duties or
responsibilities shall be deemed to have occurred), (C) any change in the
geographic location at which Executive must perform his duties requiring
Executive to be based at

5



--------------------------------------------------------------------------------




any office or location more than 50 miles from Atlanta, Georgia or (D) any
material breach of this Agreement by the Company.
(iv) “Good Reason Process” shall mean that (A) Executive reasonably determines
in good faith that a “Good Reason” condition has occurred; (B) Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (C)
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (D) notwithstanding such efforts, the Good Reason condition continues
to exist; and (E) Executive terminates his employment within 60 days after the
end of the Cure Period. If the Company cures the Good Reason condition during
the Cure Period, Good Reason shall be deemed not to have occurred.
(v) “Protection Period” shall mean the period which begins on the date of a
Change in Control and ends on the second anniversary of such Change in Control.
6.    Payments upon Termination.
(a)    By Executive not for Good Reason. If Executive voluntarily terminates his
employment at any time, other than for Good Reason, then Executive shall be
entitled to no payment or compensation whatsoever from the Company under this
Agreement, other than accrued amounts as may be due him through his last day of
employment (the “Termination Date”), including Executive’s Base Salary and any
Earned Bonus through the Termination Date. “Earned Bonus” shall mean any bonus
that was earned by and payable to Executive but that was not yet paid as of the
Termination Date. The Earned Bonus shall be paid on the 60th day following the
Termination Date. In addition, Executive shall be entitled to a prorated annual
bonus for the year in which he terminates, calculated under the applicable bonus
plan based on the actual performance results for the year, but prorated for the
number of months Executive was employed during such year. Any such prorated
annual bonus shall be payable at the same time such bonuses are paid to other
executive officers.
(b)    By the Company for Cause. If the Company terminates Executive’s
employment for Cause, Executive shall be entitled to no payment or compensation
whatsoever from the Company under this Agreement, other than accrued amounts as
may be due him through the Termination Date, including Executive’s Base Salary
and any Earned Bonus through the Termination Date
(c)    By Company other than for Cause or by Executive for Good Reason. If,
prior to the end of the Term of this Agreement and outside of Executive’s
Protection Period, (i) the Company terminates Executive’s employment without
Cause and other than due to Disability (or death) or, (ii) Executive terminates
his employment for Good Reason after complying with the Good Reason Process, and
in each case if Executive executes and does not timely revoke a release of
claims in favor of the Company (as discussed in Section 6(h) below), Executive
shall be entitled to receive as damages payable as a result of, and arising
from, a breach of this Agreement (in addition to any amounts that have otherwise
accrued but remain unpaid prior to such termination), the compensation and
benefits set forth in (i) through (v) below. All

6



--------------------------------------------------------------------------------




compensation payable under (i) through (v) below shall be subject to the terms
of Section 9 below, which may delay the payment of the compensation for up to 6
months.
(i) Base Salary and Target Bonus. Executive will (a) continue to receive his
current Base Salary (subject to withholding of all applicable taxes) for a
period of twenty-four (24) months from the Termination Date, payable in normal
payroll periods, in the same manner as it was being paid as of the Termination
Date, and no less frequently than monthly and (b) receive additional cash
payments from the Company (subject to withholding of all applicable taxes) in
each of the twenty-four (24) months following the month in which his employment
is terminated in an amount for each such month equal to one-twelfth of his
target annual incentive for the year in which such termination occurs; provided,
however, any payments that would otherwise be payable during the first 60 days
following the Termination Date shall be accumulated without interest and paid on
the 60th day following the Termination Date. For purposes hereof, Executive’s
“current Base Salary” shall be the highest rate in effect during the
twelve-month period prior to Executive’s termination.
(ii) Pro Rata Bonus. The Company shall (subject to withholding of all applicable
taxes) pay executive an amount equal to the product of (a) the average (“Average
Bonus”) of the bonuses earned by him for the two calendar years immediately
preceding the year in which such Termination Date occurs (provided, however,
that if such Termination Date occurs before the completion of two full fiscal
years after the Effective Date, the Average Bonus will be based on the average
bonuses during the full (if any) and partial fiscal years after the Effective
Date, using the actual bonus paid for any completed year and the target bonus
for any year not yet complete) and (b) a fraction, the numerator of which is the
number of days from January 1 of the year during which the Termination Date
occurs to the Termination Date and the denominator of which is 365. This
severance benefit shall be payable in equal monthly installments for a period of
twenty-four (24) months from the Termination Date; provided, however, any
payments that would otherwise be payable during the first 60 days following the
Termination Date shall be accumulated without interest and paid on the 60th day
following the Termination Date. Any bonus amounts that Executive had previously
earned from the Company but which may not yet have been paid as of the date of
termination shall not be affected by this provision.
(iii) Health and Dental Insurance Coverage. Executive (and any spouse or
dependents covered at the time of Executive’s termination) shall be entitled to
elect to continue coverage under the Company’s group medical and dental programs
as provided under COBRA. To continue such coverage, Executive will be required
to pay the applicable COBRA premiums. To help compensate Executive for the cost
of COBRA or alternative medical and dental coverage, the Company shall pay
Executive a lump sum, on the 60th day following the Termination Date, equal to
an amount such that after payment of all estimated taxes on such amount,
Executive retains a net amount equal to the difference between (a) the
applicable monthly COBRA premium and (b) the monthly

7



--------------------------------------------------------------------------------




premium that an active employee would pay for the same coverage, as of the
Termination Date, multiplied by twenty-four (24).
(iv) Stock Options and Other Equity Awards. As of the Termination Date, all
outstanding stock options, stock appreciation rights, restricted stock units,
and other equity awards granted to Executive under the Plan and any other
Company stock plans (the “Stock Plans”) shall become vested and exercisable to
the extent provided under the terms of the applicable Stock Plans and award
agreements.
(v) Accrued Vacation. Executive shall receive payment for all accrued paid time
off through the Termination Date on the 60th day following the Termination Date.
(d)    Change of Control Termination. If, prior to the end of the Term of this
Agreement and during Executive’s Protection Period, (i) the Company terminates
Executive’s employment without Cause and other than due to disability (or death)
or, (ii) Executive terminates his employment for Good Reason, and in each case
if Executive executes and does not timely revoke a release of claims in favor of
the Company (as discussed in Section 6(h) below), Executive shall be entitled to
receive as damages payable as a result of, and arising from, a breach of this
Agreement (in addition to any amounts that have otherwise accrued but remain
unpaid prior to such termination), the compensation and benefits set forth in
(i) through (v) below. All compensation payable under (i) through (v) below
shall be subject to the terms of Section 9 below, which may delay the payment of
the compensation for up to 6 months.
(i) Base Salary and Target Bonus. Executive will receive a lump sum payment on
the 60th day following the Termination Date (subject to withholding of all
applicable taxes) equal to the sum of (a) two (2) times his current Base Salary
and (b) two (2) times his target annual incentive for the year in which such
termination occurs. For purposes hereof, Executive’s “current Base Salary” shall
be the highest rate in effect during the twelve-month period prior to
Executive’s termination.
(ii) Pro Rata Bonus. The Company shall (subject to withholding of all applicable
taxes) pay executive an amount equal to the product of (a) the Average Bonus and
(b) a fraction, the numerator of which is the number of days from January 1 of
the year during which the Termination Date occurs to the Termination Date and
the denominator of which is 365. This severance benefit shall be payable in lump
sum payment on the 60th day following the Termination Date (subject to
withholding of all applicable taxes).
(iii) Health and Dental Insurance Coverage. Executive (and any spouse or
dependents covered at the time of Executive’s termination) shall be entitled to
elect to continue coverage under the Company’s group medical and dental programs
as provided under COBRA. To continue such coverage, Executive will be required
to pay the applicable COBRA premiums. To help compensate Executive for the cost
of COBRA or alternative medical and dental coverage, the Company shall pay
Executive a lump sum, on the 60th day following Executive’s Termination Date,
equal to an amount such that after payment of all estimated taxes on such
amount, Executive retains a net amount

8



--------------------------------------------------------------------------------




equal to the cost of the applicable monthly COBRA premium as of Executive’s
Termination Date, multiplied by twenty-four (24).
(iv) Stock Options and Other Equity Awards. As of the Termination Date, all
outstanding stock options, stock appreciation rights, restricted stock units,
and other equity awards granted to Executive under the Stock Plans shall become
vested and exercisable to the extent provided under the terms of the applicable
Stock Plans and award agreements.
(v) Accrued Vacation. Executive shall receive payment for all accrued paid time
off through Executive’s Termination Date on the 60th day following Executive’s
Termination Date.
(e)    By Death. If Executive’s employment is terminated due to Executive’s
death, Executive’s surviving spouse, or if none, his estate, shall receive no
later than 60 days after Executive’s death, any amounts accrued through his date
of death, including Base Salary and Earned Bonus, plus a prorated bonus for such
fiscal year equal to the bonus that would be payable to Executive under any
annual bonus plan based on the Company’s performance at the end of the last
completed fiscal quarter, prorated as appropriate based on the number of days he
worked in such year, divided by 365 days (the “Prorated Annual Bonus”). No
additional amounts shall be payable under this Agreement. Executive or his
estate, as the case may be, shall not by operation of this Section forfeit any
rights in which he is vested at the time of his death.
(f)    For Disability. If Executive’s employment is terminated due to
Executive’s Disability, Executive shall be entitled to receive no later than 60
days after his termination, any amounts accrued through the Termination Date for
Disability, including Base Salary and Earned Bonus, plus a Prorated Annual
Bonus. No additional amounts shall be payable under this Agreement. Executive
shall not by operation of this Section forfeit any rights in which he is vested
at the time of his termination for disability.
(g)    Survival of Restrictive Covenants. Upon termination of Executive’s
employment for any reason whatsoever (whether voluntary on the part of
Executive, for Cause, or other reasons), the obligations of Executive pursuant
to Sections 7 and 8 hereof shall survive and remain in effect for the periods
described in Section 7.
(h)    Requirements for a Release. Payments and benefits under Sections 6(c) and
6(d) above are conditioned upon Executive timely signing and returning, and then
not revoking, a release in the form reasonably requested by the Company (the
“Release”). The Release will release rights and claims against the Company that
are in existence at the time of signing the Release, whether they are known or
not known by Executive. The Release will not release rights under this
Agreement, vested rights under the Company’s benefit plans, or Executive’s right
to indemnification as provided herein (or in any other agreement between the
Company and Executive) and as provided under the Company’s bylaws or other
governing instruments. The Release will be provided to Executive no later than
the seventh day following the Termination Date. The Release will specify the
time period for Executive to review and consider the Release and the deadline
for returning the executed Release, as well as any applicable revocation period.

9



--------------------------------------------------------------------------------




To allow time for Executive to consider the Release, and in accordance with
applicable law, payments and benefits will generally not commence until the 60th
day following the Termination Date. If Executive does not sign and return the
Release or, if applicable, timely revokes the Release, Executive shall only be
entitled to amounts accrued through the Termination Date and the additional
amounts in Sections 6(c) and 6(d) above shall not be payable.
(i)    Payments after Death. In the event there are any monies due under this
Agreement after the death of Executive, the Company shall pay such monies to
Executive’s estate in a lump sum payment within thirty (30) days after the date
of death.
7.    Restrictive Covenants.
(a)    Acknowledgments.
(i) Access to Confidential Information. Executive acknowledges and agrees that
Executive has been and will be provided and entrusted with Confidential
Information (as that term is defined below) during Executive’s employment with
the Company, including highly confidential information that is subject to
extensive measures to maintain its secrecy within the Company, is not known in
the trade or disclosed to the public, and would materially harm the Company’s
legitimate business interests if it was disclosed or used in violation of this
Agreement.
(ii) Valuable Customer, Franchisee and Associate Relationships. Executive
acknowledges and agrees that the Company’s relationships and goodwill with its
current and prospective customers and franchisees and its associates are
critical to the Company’s long-term success.
(iii) Potential Unfair Competition. Executive acknowledges and agrees that as a
result of Executive’s employment with the Company, knowledge of and access to
Confidential Information, and relationships with the Company’s customers,
franchisees, associates and employees, Executive would have an unfair
competitive advantage if Executive were to engage in activities in violation of
the covenants set forth in this Agreement. Executive further acknowledges and
agrees that such covenants are reasonable and necessary to protect the Company’s
legitimate business interests.
(iv) No Undue Hardship. Executive acknowledges and agrees that Executive
possesses marketable skills and abilities that will enable Executive to find
suitable employment following the Termination Date, without violating the
covenants set forth in this Agreement.
(b)    Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:
(i) “Competitive Services” means directly or indirectly (i) engaging in or
franchising the sale, lease ownership or financing of new, rental, or
reconditioned

10



--------------------------------------------------------------------------------




residential furniture, consumer electronics, home appliances or wheels and tires
accessories or other activities, in each case, in a manner that is competitive
with the products and services offered by the Company or its subsidiaries and/or
(ii) providing web-based, virtual or remote lease-to-own programs or financing
that are competitive with the products and services offered by, the Company or
its subsidiaries. For purposes hereof, “Services” is defined as providing
executive-level management and strategic guidance with respect to any
Competitor.
(ii) “Competitor” means any Person, other than the Company and its subsidiaries,
that is engaged, in whole or in part, in Competitive Services, including, but
not by way of limitation, the following entities which Executive acknowledges
and agrees directly compete with the Company: AcceptanceNow; American First
Finance, Inc.; American Rental; Bi-Rite Co., d/b/a Buddy’s Home Furnishings;
Bestway Rental, Inc.; Better Finance, Inc.; billfloat; Bluestem Brands, Inc.;
Conn’s, Inc.; Crest Financial; Curacao Finance; Dent-A-Med, Inc. d/b/a The
HELPcard; Discover Rentals; Easyhome, Inc.; Flexi Compras Corp.; FlexShopper
LLC; Fortiva Financial, LLC; Genesis Financial Solutions, Inc.; Lendmark
Financial Services, Inc.; Mariner Finance, LLC; Merchants Preferred
Lease-Purchase Services; New Avenues, LLC; Okinus; Premier Rental-Purchase,
Inc.; OneMaine Financial Holdings, Inc.; Purchasing Power, LLC; Regional
Management Corp.; Rent-A-Center, Inc. (including, but not limited to,
Colortyme); Santander Consumer USA Inc.; Springleaf Financial; Tidewater Finance
Company; WhyNotLeaseIt, as well as any other parent, owner or affiliated
corporate entity or person of any of the listed Companies or trade names above
to the extent such parent, owner or affiliated corporate entity or person
provides Competitive Services.
(iii) “Confidential Information” means any and all data and information relating
to the Company, its activities, business, or clients that (1) is disclosed to
Executive or of which Executive becomes aware as a consequence of Executive’s
employment with the Company; (2) has value to the Company; and (3) is not
generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by O.C.G.A. §
10-1-761); financial plans and data; management planning information; business
plans; operational methods; market studies; marketing plans or strategies; rate
and pricing information; product development techniques or plans, including, but
not limited to, information on the development, maintenance and use of unique
techniques, concepts and knowledge with respect to renting, leasing, and selling
practices; and information relating to the machinery, equipment, and processes
by which the Company manufactures products for its business; customer lists;
customer files, data and financial information; details of customer contracts;
current and anticipated customer requirements; information dealing with the
nature of customers’ accounts, including the dates on which agreements between
the Company and such customers will end and be subject to renewal; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; computer aided systems, software, strategies
and programs; business acquisition plans; management organization and related
information (including, without limitation, data and other information

11



--------------------------------------------------------------------------------




concerning the compensation and benefits paid to officers, directors,
associates, employees and management); personnel and compensation policies; new
personnel acquisition plans; and other similar information. In addition to data
and information relating to the Company, “Confidential Information” also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to the Company by such third party, and that the Company has a
duty or obligation to keep confidential. This definition shall not limit any
definition of “confidential information” or any equivalent term under state or
federal law. “Confidential Information” shall not include (i) data or
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company, (ii) data or information that has been voluntarily
disclosed by the Company except where such public disclosure has been made by
Executive without the Company’s authorization, or (iii) data or information
which has been independently developed by Executive outside of his role as an
employee of the Company without reference to the Confidential Information or has
been independently developed and disclosed by others.
(iv) “Material Contact” means contact between Executive and a customer or
potential customer of the Company, or between Executive and a franchisee or
potential franchisee of the Company, (1) with whom Executive has or had dealings
on behalf of the Company; (2) whose dealings with the Company are or were
coordinated or supervised by Executive; or (3) about whom Executive obtains
Confidential Information in the ordinary course of business as a result of
Executive’s employment with the Company.
(v) “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
(vi) “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, associate, agent, representative or consultant.
(vii) “Protected Customer” means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom Executive has had Material Contact on behalf of the Company during
Executive’s employment with the Company.
(viii) “Protected Franchisee” means any Person who is a franchisee of the
Company, and with whom Executive has had Material Contact on behalf of the
Company during Executive’s employment with the Company.
(ix) “Protected Work” means any and all ideas, inventions, formulas, source
codes, object codes, techniques, processes, concepts, systems, programs,
software, software integration techniques, hardware systems, schematics, flow
charts, computer data bases, client lists, trademarks, service marks, brand
names, trade names, compilations, documents, data, notes, designs, drawings,
technical data and/or training materials, including improvements thereto or
derivatives therefrom, whether or not

12



--------------------------------------------------------------------------------




patentable, and whether or not subject to copyright or trademark or trade secret
protection, conceived, developed or produced by Executive, or by others working
with Executive or under Executive’s direction, during the period of Executive’s
employment, or conceived, produced or used or intended for use by or on behalf
of the Company or its customers.
(x) “Restricted Period” means the period beginning on the date hereof and ending
on the second anniversary of the Termination Date.
(xi) “Restricted Territory” means the United States, which is the geographic
area in which the Company does business.
(xii) “Restrictive Covenants” means the restrictive covenants contained in
Sections 7(c) through 7(g) hereof.
(c)    Restriction on Disclosure and Use of Confidential Information. Executive
agrees that Executive shall not, directly or indirectly, use Confidential
Information on Executive’s own behalf or on behalf of any Person other than the
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Executive further agrees that Executive shall fully cooperate with
the reasonable requests of the Company in maintaining the Confidential
Information to the extent permitted by law. The Parties acknowledge and agree
that this Agreement is not intended to, and does not, alter either the Company’s
rights or Executive’s obligations under any state or federal statutory or common
law regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, Executive shall not be restricted from disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, Executive shall provide the Company with prompt
notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Executive.
(d)    Non-Competition. Executive agrees that, during the Restricted Period,
Executive will not, without the prior written consent of the Company, directly
or indirectly (i) within the Restricted Territory, carry on or engage in any of
the Competitive Services which Executive engages or engaged in as an employee of
the Company, or (ii) own, manage, operate, join, control or participate in the
ownership, management, operation or control, of any business, whether in
corporate, proprietorship or partnership form or otherwise, that is a
Competitor; provided, however, that the following shall not be deemed to violate
this clause (ii): (A) ownership in and of itself of less than five percent (5%)
of a publicly traded company; (B) Executive’s existing passive investment in 5
Star Rental Purchase that has been disclosed in writing to the Company; and (C)
Executive’s ownership of equity incentive securities in a Person in connection
with Executive’s service relationship with such Person (or an affiliate of such
Person), where such service relationship does not involve or relate to, directly
or indirectly, the provision of Competitive Services.

13



--------------------------------------------------------------------------------




(e)    Non-Solicitation of Protected Customers. Executive agrees that, during
the Restricted Period, Executive shall not, without the prior written consent of
the Company, directly or indirectly, on Executive’s own behalf or as a Principal
or Representative of any Person, solicit, divert, take away from the Company, or
attempt to solicit, divert, or take away from the Company a Protected Customer
with respect to products and services within the scope of the Competitive
Services.
(f)    Non-Recruitment of Employees. Executive agrees that, during the
Restricted Period, Executive shall not, directly or indirectly, whether on
Executive’s own behalf or as a Principal or Representative of any Person,
solicit or induce, or attempt to solicit or induce, any associate or employee of
the Company to terminate his or her employment relationship with the Company or
to enter into employment with the Executive or any other Person. Notwithstanding
the foregoing, nothing in this Section shall prohibit (i) general solicitations
for employment and advertisements that are not specifically targeted towards
employees of the Company, or (ii) using search firms that are not instructed to
target employees of the Company.
(g)    Non-Recruitment of Protected Franchisees. Executive agrees that, during
the Restricted Period, Executive shall not, directly or indirectly, whether on
Executive’s own behalf or as a Principal or Representative of any Person,
solicit or induce, or attempt to solicit or induce, any Protected Franchisee of
the Company to terminate its relationship with the Company.
(h)    Standstill. Executive agrees that, during the two years following the
Termination Date, Executive shall not, directly or indirectly, alone or in
concert with others, (i) seek to control or change the management, Board or
policies of the Company, or (ii) make or in any way participate in any
“solicitation” of proxies or consents to vote any securities of the Company.
(h)    Tolling. In the event the enforceability of any of the Restrictive
Covenants is challenged in a claim or counterclaim in court during the
Restricted Period, and Executive is not immediately enjoined from breaching such
Restrictive Covenant, then if a court of competent jurisdiction later finds that
such Restrictive Covenant is enforceable, the Restricted Period applicable to
such Restrictive Covenant shall be deemed tolled upon the filing of the claim or
counterclaim until the dispute is finally resolved; provided, however, that to
the extent Executive complies with such Restrictive Covenant during such
challenge, the Restricted Period applicable to such Restrictive Covenant shall
not be deemed tolled. The Company’s rights and remedies as set forth in this
Section 7 shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity.
(i) Severability and Modification of Covenants. Executive acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The Parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of the
Restrictive Covenants. If any portion of any of the Restrictive

14



--------------------------------------------------------------------------------




Covenants is found to be invalid or unenforceable because its duration,
geographic territory, scope of activities, or information covered is considered
to be unreasonable in scope, the invalid or unenforceable term shall be
redefined, or a new enforceable term provided, such that the intent of the
Company and Executive in agreeing to the provisions of this Agreement will not
be impaired and the provision in question shall be enforced to the fullest
extent permitted by law.
8.    Injunctive Relief. Executive acknowledges that his services to be rendered
to the Company are of a special and unusual character which have a unique value
to the Company, the loss of which cannot adequately be compensated by damages in
an action at law. Executive further acknowledges that any breach of the terms of
Section 7 would result in material damage to the Company, although it might be
difficult to establish the monetary value of the damage. Executive therefore
agrees that the Company, in addition to any other rights and remedies available
to it, shall be entitled to seek an immediate injunction (whether temporary or
permanent) from any court of appropriate jurisdiction in the event of any such
breach thereof by Executive, or threatened breach which the Company in good
faith believes will or is likely to result in irreparable harm to the Company.
The existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Executive’s agreement under this
Section and Section 7 above.
9.    Section 409A.
(a)    Meaning of Termination of Employment. Solely as necessary to comply with
Section 409A of the Code (“Section 409A”), for purposes of Section 6,
“termination of employment” or “employment termination” or similar terms shall
have the same meaning as “separation from service” under Section
409A(a)(2)(A)(i) of the Code, and no payments shall be made under Section 6(c)
or 6(d) unless a separation from service has occurred.
(b)    Installment Payments. For purposes of Section 6(c) or 6(d) with respect
to amounts payable in the event of termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason, each such payment is a
separate payment within the meaning of the final regulations under Section 409A.
(c)    Six-Month Delay. This Agreement will be construed and administered to
preserve the exemption from Section 409A of payments that qualify as a
short-term deferral or that qualify for the two-times separation pay exception.
With respect to other amounts that are subject to Section 409A, it is intended,
and this Agreement will be so construed, that any such amounts payable under
this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A and the
treasury regulations relating thereto so as not to subject Executive to the
payment of interest and additional tax that may be imposed under Section 409A.
As a result, in the event Executive is a “specified employee” on the date of
Executive’s termination of employment (with such status determined by the
Company in accordance with rules established by the Company in writing in
advance of the “specified employee identification date” that relates to the date
of Executive’s termination of employment, or in the absence of such rules
established by the Company, under

15



--------------------------------------------------------------------------------




the default rules for identifying specified employees under Section 409A), then
any payment that is subject to Section 409A and that is payable to Executive in
connection with Executive’s separation from service shall not be paid until the
first business day following the expiration of six months after the Termination
Date (if Executive dies after the Termination Date but before any payment has
been made, such remaining payments that were or could have been delayed will be
paid to Executive’s estate without regard to such six-month delay).
10.    Section 280G Parachute Payments. Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder would be a “Parachute Payment,” within the meaning of Section 280G of
the Code, or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided hereunder shall
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes a
Parachute Payment; provided, however, that the foregoing reduction shall not be
made if the total of the unreduced aggregate payments and benefits to be
provided to Executive, determined on an after-tax basis (taking into account the
excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income taxes), exceeds by at least ten
percent (10%) the total after-tax amount of such aggregate payments and benefits
after application of the foregoing reduction. The determination of whether any
reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made at the expense of the Company,
if requested by Executive or the Company, by the Company’s independent
accountants. The fact that Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section shall not of
itself limit or otherwise affect any other rights of Executive under this
Agreement. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section and no such payment
or benefit qualifies as a “deferral of compensation” within the meaning of and
subject to Section 409A (“Nonqualified Deferred Compensation”), Executive shall
be entitled to designate the payments and/or benefits to be so reduced in order
to give effect to this Section. The Company shall provide Executive with all
information reasonably requested by Executive to permit Executive to make such
designation. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section and any such
payment or benefit constitutes Nonqualified Deferred Compensation or Executive
fails to elect an order in which payments or benefits will be reduced pursuant
to this Section, then the reduction shall occur in the following order: (a)
reduction of cash payments described in Sections 6(c) and 6(d) (with such
reduction being applied to the payments in the reverse order in which they would
otherwise be made, that is, later payments shall be reduced before earlier
payments); (b) cancellation of acceleration of vesting on any equity awards for
which the exercise price exceeds the then fair market value of the underlying
equity; and (c) cancellation of acceleration of vesting of equity awards not
covered under (c) above. Within any category of payments and benefits (that is,
(a), (b) or (c)), a reduction shall occur first with respect to amounts that are
not Nonqualified Deferred Compensation within the meaning of Section 409A and
then with respect to amounts that are. In the event that acceleration of vesting
of equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later equity awards shall be canceled before earlier equity awards.

16



--------------------------------------------------------------------------------




11.    Clawback. Any incentive based compensation, or any other compensation,
paid or payable to Executive pursuant to this Agreement or any other agreement
or arrangement with the Company, which is subject to recovery under any law,
government regulation, order or stock exchange listing requirement, will be
subject to such deductions and clawback (recovery) as may be required to be made
pursuant to law, government regulation, order, stock exchange listing
requirement (or any policy of the Company adopted pursuant to any such law,
government regulation, order or stock exchange listing requirement). Executive
specifically authorizes the Company to withhold from future wages any amounts
that may become due under this provision; provided, however, nothing in this
provision is intended to permit a change in the terms of payment of any deferred
compensation subject to Section 409A in any manner that would violate or create
a plan failure under Section 409A. This Section 11 shall survive the termination
of this Agreement for a period of three (3) years.
12.    Arbitration.
(a)    Rules; Jurisdiction. Any controversy, dispute or claim between the
parties, including any controversy, dispute or claim arising out of, relating to
or concerning this Agreement, the breach of this Agreement, the employment of
Executive, or the termination of Executive’s employment (a “Disputed Matter”)
will be resolved pursuant to this Section 12. Any such controversy, dispute or
claim will be settled in Atlanta, Georgia, in accordance with the applicable
rules of the American Arbitration Association (the “AAA”) then in effect;
provided, however, that a breach of the obligations under Section 7 may be
enforced by an action for injunctive relief and damages in a court of competent
jurisdiction. If the rules of the AAA differ from any provisions of this
Agreement, the provisions of this Agreement will control.
(b)    Terms of Arbitration. The arbitrator chosen in accordance with these
provisions shall not have the power to alter, amend or otherwise affect the
terms of these arbitration provisions or the provisions of this Agreement except
as otherwise expressly provided herein.
(c)    Binding Effect. The arbitrator will have the authority to grant only such
equitable and legal remedies that would be available in any judicial proceeding
instituted to resolve a Disputed Matter, and the decision of the arbitrator
within the scope of the submission will be final and conclusive upon the
parties. Judgment upon any award rendered by the arbitrator may be entered in
any court having subject matter jurisdiction to render such judgment. In the
event any provision of this Section 12 is found to be unenforceable for any
reason by a court or an arbitrator, the court or arbitrator, as the case may be,
shall reform this Section 12 to the extent necessary to render it enforceable.
(d)    Time for Arbitration. Any demand for arbitration involving an alleged
breach of this Agreement shall be filed within one (1) year of the date the
claim became known or should have become known; provided, however, any claim
involving an alleged statutory obligation may be filed with the AAA and served
on the other party at any time within the period covered by the applicable
statute of limitations.
(e)    Payment of Costs. To the extent permitted by applicable law, each party
hereby agrees to pay one half the arbitrator’s fees, the costs of transcripts
and all other expenses of the

17



--------------------------------------------------------------------------------




arbitration proceedings; provided, however, that the arbitrator shall have the
authority to determine payment of costs as part of the award or to allocate
costs in accordance with the AAA rules.
(f)    Burden of Proof; Basis of Decision. For any claim submitted to
arbitration, the burden of proof shall be as it would be if the claim were
litigated in a judicial proceeding except where otherwise specifically provided
in this Agreement, and the decision shall be based on the application of the law
of the State of Georgia (as determined from statutes, court decisions and other
recognized authorities) to the facts found by the arbitrator.
13.    Miscellaneous.
(a)    Notice. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to have been duly given when delivered in person or three business days after
mailing if mailed first class by registered or certified mail, postage prepaid,
or the next day if sent by overnight delivery, addressed as follows:
If to the Company:
Aaron’s, Inc.
309 E. Paces Ferry Road, N.E.
Atlanta, Georgia 30305-2377
Attention: Chairman of the Board

If to Executive:
John W. Robinson
Address in the Company’s files

or to such other address as any party may designate by notice to the other.
(b)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to Executive’s employment by the Company, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to Executive’s employment, including the Prior
Employment Agreement and all other prior offer letters and/or employment
agreements; provided, however, that the award agreements governing Executive’s
outstanding equity awards shall remain in full force and effect and such awards
shall continue to be governed by the terms thereof, subject to potential
modification pursuant to Sections 6(c)(iv) and 6(d)(iv) hereof. The Prior
Employment Agreement is hereby terminated by mutual agreement of the parties
thereto and shall be of no further force and effect; provided, that (i)
Executive shall be entitled to accrued amounts as may be due him pursuant to the
terms of the Prior Employment Agreement through the Effective Date and (ii) for
2014, Executive’s bonus shall be determined based on the terms of the Prior
Employment Agreement, as provided in Section 4(b) hereof. If Executive is
entitled to severance benefits under Section 6 of this Agreement, Executive
shall not be entitled to receive any benefits under any other severance plan,
program or arrangement of the Company.
(c)    Amendment. This Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in

18



--------------------------------------------------------------------------------




writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of either party hereto to comply with any
provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by either party hereto
of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision, or a waiver of the provision itself, or a
waiver of any other provision of this Agreement.
(d)    Binding Effect. This Agreement is binding on and is for the benefit of
the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive or the Company,
except for assignment by the Company to any wholly owned subsidiary.
(e)    Severability and Modification. If any provision of this Agreement or
portion thereof is so broad, in scope or duration, so as to be unenforceable,
such provision or portion thereof shall be interpreted to be only so broad as is
enforceable. In addition, to the extent that any provision of this Agreement as
applied to either party or to any circumstances shall be adjudged by a court of
competent jurisdiction to be void or unenforceable, the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.
(f)    Interpretation. This Agreement shall be interpreted, construed and
governed by and under the laws of the State of Georgia. If any provision of this
Agreement is deemed or held to be illegal, invalid, or unenforceable under
present or future laws effective during the term hereof, this Agreement shall be
considered divisible and inoperative as to such provision to the extent it is
deemed to be illegal, invalid or unenforceable, and in all other respects this
Agreement shall remain in full force and effect; provided, however, that if any
provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable there shall be added hereto automatically a provision as similar
as possible to such illegal, invalid or unenforceable provision as shall be
legal, valid or enforceable. Further, should any provision contained in this
Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
Executive and the Company.
(g)    Failure to Enforce. The failure of either party hereto at any time, or
for any period of time, to enforce any of the provisions of this Agreement shall
not be construed as a waiver of such provision(s) or of the right of such party
hereafter to enforce each and every such provision.
(h)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
(i)    No Conflicting Agreement. Executive represents and warrants that he is
not party to any agreement, contract or understanding which would prohibit him
from entering into this Agreement or performing fully his obligations hereunder.
[Signature Page Follows]

19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
AARON’S, INC.
By: /s/ Ray M. Robinson
Name: Ray M. Robinson
Title: Chairman of the Board of Directors


PROGRESSIVE HOLDINGS, LLC
By: /s/ Robert W. Kamerschen
Name: Robert W. Kamerschen
Title: Executive Vice President, General Counsel & Corporate Secretary


EXECUTIVE
/s/ John W. Robinson
John W. Robinson

20

